722 N.W.2d 435 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Omar Rashad POUNCY, Defendant-Appellant.
Docket No. 131506. COA No. 270070.
Supreme Court of Michigan.
October 25, 2006.
On order of the Court, the application for leave to appeal the June 9, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case to the trial court for resentencing.